DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 13-17, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2014/0313067)
Claim 1: Hsiao discloses A vehicle radar device, comprising: 
a first antenna unit (fig 2A, 2B, 2E element 202):
a second antenna unit (fig 2A, 2B, 2E element 204)::

at least one circuit board, comprising a first board portion and a second board portion, wherein the first antenna unit is a circuit board type and is disposed on the first board portion, the second antenna unit is a circuit board type and is disposed on the second board portion, and the at least one computing unit is disposed on at least one of the first board portion and the second board portion (figs 2A, 2B, 2E elements 200, 202, 204, 206, para 0027);
wherein an angle between the first board portion and the second board portion is P12 (fig 2A, 2E), and the following condition is satisfied:
80 degrees < P12 < 130 degrees (para 0029 angle between 30 and 150 degrees)

Claim 2: Hsiao discloses a housing, wherein the first antenna unit, the second antenna unit, the at least one computing unit and the at least one circuit board are disposed in the housing, the housing comprises a bottom (fig 2E element 200, para 0027);
wherein an angle between the first board portion and an outer surface of the bottom is B1, an angle between the second board portion and the outer surface of the bottom is B2 (fig 2A, 2E), and the following conditions are satisfied:
25 degrees < B1 < 50 degrees and 25 degrees < B2 < 50 degrees (fig 2A, 2E, para 0029 showing approximate relationship between housing base and antenna 

Claim 6: Hsiao discloses a number of the at least one computing unit is two, the first antenna unit and the second antenna unit are communicatively connected to the two computing units, respectively, and the two computing units are disposed on the first board portion and the second board portion, respectively (fig 3A elements 300, 302)

Claim 7: Hsiao discloses a number of the at least one circuit board is one, the first board portion and the second board portion are disposed on the circuit board (fig 2A, joined board 202, 204)

Claim 8: Hsiao discloses a number of the at least one circuit board is two, the first board portion and the second board portion are disposed on the two circuit boards, respectively (fig 2E elements 202, 204)

Claim 13: Hsiao discloses an angle between a centerline of a main lobe of the first antenna unit on a plane and a centerline of a main lobe of the second antenna unit on the plane is A12, and the plane is vertical to the first board portion and the second board portion, and the following condition is satisfied 50 degrees < A12 < 100 degrees (fig 2D, 2E, para 0029)

Claim 14: Hsiao discloses a half power beam width of a main lobe of the first antenna unit on a plane is AH1, a half power beam width of a main lobe of the second antenna unit on the plane is AH2, and the plane is vertical to the first board portion and the second board portion, and the following conditions are satisfied 100 degrees < AH1 < 180 degrees; and 100 degrees < AH2 < 180 degrees (fig 2D, 2E, para 0029)

Claim 15: Hsiao discloses a half power beam width of a main lobe of the first antenna unit in another plane is AV1, and the another plane is vertical to the plane and the first board portion, a half power beam width of a main lobe of the second antenna unit on further another plane is AWV2, and the further another plane is vertical to the plane and the second board portion, and the following conditions are satisfied 100 degrees < AV1 < 180 degrees; and 100 degrees < AV2 < 180 degrees (fig 2D, 2E, para 0029)

Claim 16: Hsiao discloses A vehicle radar system, disposed in a vehicle, the vehicle radar system comprising: at least one vehicle radar device, wherein the at least one vehicle radar device is disposed on at least one side of a left side and a right side of the vehicle, and the vehicle radar device comprises (fig 2A, 2E elements 202, 204 pointing to the sides of the vehicle away from a centerline)
a first antenna unit (fig 2A, 2B, 2E element 202):
a second antenna unit (fig 2A, 2B, 2E element 204)::

at least one circuit board, comprising a first board portion and a second board portion, wherein the first antenna unit is a circuit board type and is disposed on the first board portion, the second antenna unit is a circuit board type and is disposed on the second board portion, and the at least one computing unit is disposed on at least one of the first board portion and the second board portion (figs 2A, 2B, 2E elements 200, 202, 204, 206, para 0027);
wherein an angle between the first board portion and the second board portion is P12 (fig 2A, 2E), and the following condition is satisfied:
80 degrees < P12 < 130 degrees (para 0029 angle between 30 and 150 degrees)

Claim 17: Hsiao discloses an angle between the first board portion and the side of the vehicle which the vehicle radar device disposed thereon is V1, an angle between the second board portion and the side of the vehicle which the vehicle radar device disposed thereon is V2, and the following conditions are satisfied25 degrees <= V1 < 50 degrees; and 25 degrees < V2 < 50 degrees (fig 2A, 2E, para 0029 showing approximate relationship between housing base and antenna boards of 45 degrees and therefore of vehicle side and antenna boards of same angle relationship, in view of the cited relative angle between first and second boards of between 30 and 150 degrees such a limitation as described above is considered inherently disclosed by Hsiao)

Claim 21: Hsiao discloses a length of the vehicle is ranged from 4 m to 8 m (fig 2C showing a standard sedan sized vehicle of well-known length), a number of the at least one vehicle radar device is two, and one of the two vehicle radar devices is disposed on the left side of the vehicle and is near a rear side of the vehicle, the other one of the two vehicle radar devices is disposed on the right side of the vehicle and is near the rear side of the vehicle (fig 2A, 2E elements 202, 204 pointing to the sides of the vehicle away from a centerline)

Claim 22: Hsiao discloses one of the two vehicle radar devices is communicatively connected to a vehicle control unit of the vehicle via the other one of the two vehicle radar devices (fig 2B element 206, fig3A, 3B showing various configurations of processing modules, para 0027, 0029);


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0313067) as applied to claim 1 and 16 above, and further in view of Lind (US 2018/0275269)
Claim 3 and 18: Hsiao discloses a housing, wherein the first antenna unit, the second antenna unit, the at least one computing unit and the at least one circuit board 
Hsiao does not specifically disclose a thickness from an outer surface of the bottom of the vehicle radar device is HT, and the following condition is satisfied 15mm <HT <50 mm.
Lind discloses a vehicular radar arrangement wherein an antenna unit and computing unit are situated on a circuit board and disposed within a housing (figs 2, 5) wherein a thickness from an outer surface of the bottom of the vehicle radar device is HT, and the following condition is satisfied 15mm <HT <50 mm (para 0062-0064).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Lind, in order to provide sufficient structural rigidity for the device. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0313067) as applied to claim 1 above, and further in view of Biancotto (US 2018/0159211)
Claim 4: Hsiao discloses a housing, wherein the first antenna unit, the second antenna unit, the at least one computing unit and the at least one circuit board are disposed in the housing, the housing comprises two covering members (fig 2E element 200, 202, 204, para 0027);
Hsiao does not specifically disclose wherein thicknesses of the two covering members are the same, the first board portion is parallel to one of the two covering members and the distance there between is S1, the second board portion is parallel to 
Biancotto discloses an antenna radome enclosure wherein the thicknesses of the two covering members are the same, the first board portion is parallel to one of the two covering members and the distance there between is S1, the second board portion is parallel to the other one of the two covering members and the distance there between is S2, and the following conditions are satisfied: Omm <S1<5mm and Omm<S2<5mm (figs 1A-1C, element 125, para 0059).  It would have been obvious to modify the invention such that it comprised the above limitations in order to provide an environmentally protective covering for the antenna.  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0313067) in view of Biancotto (US 2018/0159211) as applied to claim 4 above, and further in view of Biancotto (US 2018/0159211) in view of DePaschoal (US 2019/0152392)
Claim 5: Hsiao in view of Biancotto does not specifically discloses at least one floor lamp, illuminating outwardly from the two covering members of the housing.
DePaschoal discloses a collision avoidance system for a large vehicle in which a lamp illuminates outward from the housing of a sensor (para 0080).  I would have been obvious to modify the inveiton such that it comprised the above limitations, as taught by DePaschoal, in order to warn other vehicles of an own vehicle status for collision avoidance (DePaschoal abstract, para 0080)

s 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0313067) as applied to claim 1 above, and further in view of Wintermantel (US 2011/0080313)
Claim 9: Wintermantel discloses a radar system for a motor vehicle having first and second board portions with corresponding transmit and receive elements (figures elements TXF, RXF, TXS, RXS, para 0019)  wherein an operating frequency of the first antenna unit and an operating frequency of the second antenna unit are both greater than 10 GHz (para 0019), the first antenna unit comprises at least one first transmitting antenna and at least one first receiving antenna, the second antenna unit comprises at least one second transmitting antenna and at least one second receiving antenna (figures elements TXF, RXF, TXS, RXS, para 0019).  It would have been obvious to modify the invention such that it comprised the above limitations in order to provide both forward and lateral object detection for collision avoidance in a vehicular application (Wintermantel para 0009)

Claim 10: Wintermantel discloses the first antenna unit comprises at least two first receiving antennas, the at least two first receiving antennas are at least two antenna types, respectively, and the second antenna unit comprises at least two second receiving antennas, the at least two second receiving antennas are at least two antenna types, respectively (figures elements TXF, RXF, TXS, RXS, para 0019).  It would have been obvious to modify the invention such that it comprised the above limitations in order to provide both forward and lateral object detection for collision avoidance in a vehicular application (Wintermantel para 0009)

Claim 11: Hsiao in view of Wintermantel does not specifically disclose at least one of the first transmitting antenna, the first receiving antenna, the second transmitting antenna and the second receiving antenna comprises a meander line antenna.  Examiner takes Official Notice that meander line antennas are well known in the art.  As such it would have been obvious to modify the invention such that it comprised the above limitations in order to utilize an easily implemented antenna with well-studied characteristics.  

Claim 12: Wintermantel discloses at least one of the first transmitting antenna, the first receiving antenna, the second transmitting antenna and the second receiving antenna comprises a patch antenna (para 0020).  It would have been obvious to modify the invention such that it comprised the above limitations in order to provide both forward and lateral object detection for collision avoidance in a vehicular application using a well known and characterized antenna type (Wintermantel para 0009)

Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0313067) as applied to claim 16 above, and further in view of Hsu (US 10336253)
Claim 19: Hsiao discloses a number of the at least one vehicle radar device is one (fig 2A), and the vehicle radar device is disposed on the left side or the right side of the vehicle elements 202, 204 pointing to the sides of the vehicle away from a centerline)
Hsiao does not disclose a length of the vehicle is ranged from 10 m to 18 m.
Hsu discloses a vehicle side obstacle detection device for collision avoidance in which at least one vehicle radar device is dispose don the side of the vehicle (figures, col 3 lines 30-46) and the length of the vehicle is ranged from 10 m to 18 m (fig 3 showing a city bus as the vehicle).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Hsu, in order to monitor the side are of a large vehicle which may possess large blind spots for an operator. 

Claim 20: Hsu discloses at least one side radar device disposed on at least one side of the left side and the right side of the vehicle, one of the side radar device and the vehicle radar device is communicatively connected to a vehicle control unit of the vehicle via the other one of the side radar device and the vehicle radar device (figures, col 3 lines 30-46). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Hsu, in order to monitor the side are of a large vehicle which may possess large blind spots for an operator.


Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2014/0313067) as applied to claim 16 above, and further in view of Tanaka (US 2017/0242121)
Claim 23: Hsiao does not disclose a radius difference between inner wheels detecting mode of the vehicle is activated via at least one of a turn signal, a rudder angle signal and a yaw rate signal of the vehicle.


Claim 24: Tanaka discloses a lateral sensor detection device and method using radar (para 0006, 0008) in which  the vehicle radar system calculates a turning data of the vehicle via the at least one of the turn signal, the rudder angle signal and the yaw rate signal when the vehicle radar system is at the radius difference between inner wheels detecting mode, the vehicle radar system adaptively adjusts an alert condition of the vehicle in accordance with the turning data (para 0043, 0046, 0047, claim 1).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tanaka in order to monitor turning of a vehicle on a curved road or for collision avoidance purposes (para 0008-0011)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648